DETAILED ACTION 
The present application, filed on 3/4/2022 is being examined under the AIA  first inventor to invent provisions. 

The following is a non-final First Office Action on the Merits. Claims 21-40 are pending and have been considered below. 


Priority
This application is a CON of 16/841,578 04/06/2020, which is a CON of 12/941,908 11/08/2010 PAT 10643238. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 10/3/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Objections 
Claim 27 is objected for depending on itself. Appropriate correction is required. For examination purposes, claim 27 is considered to depend on claim 21. 


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 21, Claim 29 and Claim 37 and the therefrom dependent claims are directed respectively to a computer implemented method, to a system and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 21, (which is repeated in Claims 29, 37) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: receiving user interface interactions that identify a subset of secondary videos; generating for display on the media device, a) a list of the identified subset of the secondary videos, and b) a sharing user interface element for sharing at least a portion of the subset of the secondary videos. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing content (e.g. advertising) based on user interaction with a video program. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: playing a video program on a media device. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: a plurality of secondary videos; the message. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. circuitry configured to play a video program on a media device are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: playing a video program on a media device. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: a plurality of secondary videos; the message. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: circuitry configured to play a video program on a media device. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

	Dependent Claim 38 (which is repeated in Claims 22-23, 30-31) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: either a) blending the shared portion of the subset of the secondary videos within a content of a program displayed on the second media device or b) including the shared portion of the subset of the secondary videos at a periphery of a program window of a program displayed on the second media device. When considered individually, these additional claim elements are "well-understood, routine and conventional computing functions" (MPEP 2106.05(d) {see at least US 2008/0307454 to Ahanger et alo; US 2008/0066107 to Moonka et al}
Dependent Claim 27 (which is repeated in Claims 35) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identifying the secondary videos as interesting to the users of the social network. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 34 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: add one or more secondary videos to the generated list of the identified subset of the secondary videos. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 24-26, 28 (which are repeated in Claims 32-33, 36; 39-40 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the secondary video; the second media device; the application; the message; the interaction with the sharing interface. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig5 and [0040]-[0043], including among others: processor; memory; interface; bus. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 21-40 are rejected under 35 USC 101 as being directed to non-statutory subject matter.



Claims 21-28 are rejected under 35 U.S.C 101 because the claimed invention is directed to nonstatutory subject matter. 
Claims 21-28 are directed to a method as a series of mental steps.  In order for a series of steps to be considered a proper process under § 101, a claimed process must either: (1) be tied to a particular machine (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials).  Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  
Thus, to qualify as patent eligible, these processes must positively recite the particular machine to which it is tied (e.g., by identifying the apparatus that accomplishes the method steps), or positively recite the subject matter that is being transformed (e.g., by identifying the product or material that is changed to a different state).  
Claims 21-28 identify neither the apparatus performing the recited steps nor any transformation of underlying materials, and accordingly are directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahanger et al (US 2008/0307454).  
Regarding Claims 21, 29, 37 – Ahanger first embodiment discloses: A method comprising: 
after an ending of the playing of the video program,  
	generating for display on the media device, a) a list of the identified subset of the secondary videos, and {see at least fig9C, rc965, rc970, [0333], [0335]-[0336] identifying ads delivered or to be delivered}  
	b) a sharing user interface element for sharing at least a portion of the subset of the secondary videos, {see at least fig7A, [0290]-[0291] ad insertion (reads on sharing second videos)}  
	wherein an interaction with the sharing user interface element causes a message to be sent to a second media device, the message identifying at least a portion of the subset of the secondary videos. {see at least fig7A-fig7D, providing ads to user (reads on secondary videos on user device; ,reads on second media device}  

Ahanger first embodiment does not disclose, however, Ahanger second embodiment discloses: 
	playing a video program on a media device, wherein a plurality of secondary videos are inserted into the playing of the video program; {see at least [0006]-[0021] inserting ads, ads insertion rules}    
during the playing of the video program, 
	receiving user interface interactions that identify a subset of secondary videos; {see at least fig4A, rc440, [0300] user interaction with ad or video; fig8B, rc810N, fig8C, rc805, [0313] user actions, interactions with videos}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ahanger first embodiment to include the elements of Ahanger second embodiment.  One would have been motivated to do so, in order to select the most appropriate ads.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Ahanger first embodiment evidently discloses generating and sharing an ad list.  Ahanger second embodiment is merely relied upon to illustrate the functionality of receiving user interactions with ads in the same or similar context.  As best understood by Examiner, since both generating and sharing an ad list, as well as receiving user interactions with ads are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Ahanger first embodiment, as well as Ahanger second embodiment would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Ahanger. **Examiner notes that the reference is being used here as a one-reference combination in this 103 rejection because the reference teaches two clearly different embodiments within the same cited reference.**

Regarding Claims 22-23, 30-31, 38 – Ahanger discloses the limitations of Claims 21, 29, 37. Ahanger further discloses:  further comprising, 
	either a) blending the shared portion of the subset of the secondary videos within a content of a program displayed on the second media device or b) including the shared portion of the subset of the secondary videos at a periphery of a program window of a program displayed on the second media device. {see at least fig7A, fig7B, [0289]-[0292] ad inserted at the periphery of program window}  

Regarding Claims 24, 32, 39 – Ahanger discloses the limitations of Claims 21, 29, 37. Ahanger further discloses:  
	wherein the secondary video may be selected from a group consisting of a video advertisement, a digital banner, or a digital billboard. {see at least [0006] delivery of advertisement with on-demand video}  

Regarding Claims 25, 33 – Ahanger discloses the limitations of Claims 21, 29. Ahanger further discloses:  
	the second media device using an application to display the secondary videos, and the application is selected from a group consisting of a mobile application, browser/web application, computer application, set-top-box application, and Internet TV application. {see at least [0073] Internet, desktop, mobile computing, network communication devices}  

Regarding Claims 26 – Ahanger discloses the limitations of Claims 21. Ahanger further discloses:  
	wherein the message sent to the second media device is sent to one or more users of a social network. {see at least fig3B, rc350, [0137] “community site” (reads on social networking websites)}  

Regarding Claims 27, 35 – Ahanger discloses the limitations of Claims 21, 29. Ahanger further discloses:  
	identifying the secondary videos as interesting to the users of the social network. {see at least fig3E, [0136]-[0138] community services (reads on interesting to the users of social network)}  

Regarding Claims 28, 36, 40 – Ahanger discloses the limitations of Claims 21, 29, 37. Ahanger further discloses:  
	wherein the interaction with the sharing user interface element causing either a sharing of the secondary videos with the second media device or an identification of the secondary videos as interesting to the second media device. {see at least fig3E, [0136]-[0138] community services (reads on interesting to the users of social network)} 

Regarding Claims 34 – Ahanger discloses the limitations of Claims 29. Ahanger further discloses the circuitry configured to:  
	add one or more secondary videos to the generated list of the identified subset of the secondary videos. {see at least fig9C, rc965, rc970, [0333], [0335]-[0336] identifying ads delivered or to be delivered}  


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
1	US 20100251305 A1	2010-09-30	50	Kimble; Dave et al.	RECOMMENDATION ENGINE APPARATUS AND METHODS; Recommendation engine apparatus and associated methods provide content compiled from various sources and selected to match user preferences. In one embodiment, the recommendation apparatus comprises a headend entity; in another, it is co-located on a user's CPE. In one embodiment, the recommendation engine creates content records from content metadata for comparison to a user profile. The user profile is pre-programmed; however has the ability to dynamically shift toward a user's preferences as the user takes actions regarding content. Client applications are utilized to compile and present content; feedback mechanisms are utilized to enable "learning" from user activities to generate more precise recommendations as well as to "unlearn" stale preferences. Recommended content is displayed in the form of a playlist, or as a continuous stream on a virtual channel, or presented in an electronic program guide. A business rules "engine" useful in implementing operational or business goals is also disclosed.
1	US 20080066107 A1	2008-03-13	23	Moonka; Rajas et al.	Using Viewing Signals in Targeted Video Advertising; At a client, a video is received. The video includes one or more advertisement slots. The video is played back to a user. During the playback of the video, an impending advertisement slot is detected. One or more advertisements are requested for placement in the advertisement slot. The one or more advertisements are received and placed in the advertisement slot.
1	US 20020016961 A1	2002-02-07	16	Goode, Christopher W.B.	Customized user interface generation in a video on demand environment; A method for delivering customized navigation or interactive program guide imagery to a user by digitally splicing bitstreams bearing graphics or video imagery and bitstreams bearing navigation or IPG imagery. The resulting combined bitstream is delivered to a user or viewer.
1	US 20040116183 A1	2004-06-17	20	Prindle, Joseph Charles	Digital advertisement insertion system and method for video games; A system and method for digitally inserting advertisements, targeted digital images, indicia and live digital video streams into a networked, a multi-player or on-line video game, using a color mask or a matte technique such as blue screening, within the video game, in order to display the information within the video game. Each video game client has software executing on the video game client, which is connected to a video game network server, and which is capable of displaying images, video, audio and data originating from the network server or from other medium. The video game client is capable of display on a standard television set. Each client comprises a networked interface card (NIC) or modem, a network connection, and software executing on the video game client that can establish a client-to-server network connection. Each client supports video streaming and can receive, and encode and decode video and audio signals, transport, and display that and other data on screen. This system and method apparatus also allows a video game client to simply and cost-effectively receive and display a live video stream from a camera, advertisements or digital messages that are transported over a network.
1	US 20020120498 A1	2002-08-29	12	Gordon, Donald F.  et al.	Method and apparatus for providing targeted advertisements; Techniques to deliver targeted advertisements and multimedia contents to viewers. Various types of advertisements are encoded and transmitted. The advertisements may be targeted for different coverage areas (e.g., national and local levels) and may further include various categories (e.g., kids, sports, business, and so on). At the terminal, one or more advertisements may be selected for display based on various selection schemes. The particular advertisement to be selected for display at a terminal may be based on the terminal's assigned profile or user interaction at the terminal. The profile may be assigned based on the last program viewed at the terminal, a particular filter icon selected at the terminal, the observed television viewing habits of the viewer at the terminal, and so on. The techniques may also be advantageously used for delivery of other multimedia contents and for other applications.
1	US 20100287580 A1	2010-11-11	20	Harding; John M. et al.	CONTENT SYNDICATION IN WEB-BASED MEDIA VIA AD TAGGING; Methods and systems for providing advertisements for inclusion in video content. In one embodiment, a video is formatted into a specific format for advertising purposes. The format describes a standard for advertisement placement opportunities within a video in which a client device may select advertisements for display during these opportunities.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622